Case 1:18-cr-00457-AJT Document 19 Filed 01/03/19 Page 1 of 9 PageID# 78

                                                                           1


 1                       UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
 2                            ALEXANDRIA DIVISION

 3   UNITED STATES OF AMERICA,            )   Case 1:18-cr-00457
                                          )
 4                       Plaintiff,       )
                                          )
 5            v.                          )   Alexandria, Virginia
                                          )   January 3, 2019
 6   BIJAN RAFIEKIAN,                     )   10:08 a.m.
                                          )
 7                       Defendant.       )
                                          )   Pages 1 - 9
 8

 9                      TRANSCRIPT OF STATUS CONFERENCE

10              BEFORE THE HONORABLE ANTHONY J. TRENGA

11                  UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25       COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES


       Rhonda      F.   Montgomery    OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 19 Filed 01/03/19 Page 2 of 9 PageID# 79

                                                                           2


 1   APPEARANCES:

 2   FOR THE PLAINTIFF:

 3         JAMES P. GILLIS, ESQUIRE
           EVAN N. TURGEON, ESQUIRE
 4         JOHN T. GIBBS, ESQUIRE
           OFFICE OF THE UNITED STATES ATTORNEY
 5         2100 Jamieson Avenue
           Alexandria, Virginia 22314
 6         (703) 299-3700

 7   FOR THE DEFENDANT:

 8         ROBERT P. TROUT, ESQUIRE
           TROUT, CACHERIS & SOLOMON, PLLC
 9         1627 I Street, N.W., Suite 1130
           Washington, D.C. 20006
10         (202) 464-3300

11         MARK J. MACDOUGALL, ESQUIRE, PRO HAC VICE
           AKIN, GUMP, STRAUSS, HAUER & FELD, LLP
12         Robert S. Strauss Building
           1333 New Hampshire Avenue, N.W.
13         Washington, D.C. 20036-1564
           (202) 887-4000
14
     THE DEFENDANT, BIJAN RAFIEKIAN, IN PERSON
15

16

17

18

19

20

21

22

23

24

25


       Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 19 Filed 01/03/19 Page 3 of 9 PageID# 80

                                                                           3


 1                THE CLERK:      Criminal Case 1:18-cr-457, United

 2   States v. Bijan Rafiekian.

 3                Counsel, will you please note your

 4   appearances for the record.

 5                MR. GILLIS:      Good morning, Your Honor.           Jim

 6   Gillis for the United States along with Evan Turgeon

 7   and John Gibbs.

 8                THE COURT:      Good morning.

 9                MR. GIBBS:      Good morning.

10                MR. TROUT:      Good morning, Your Honor.           Robert

11   Trout of the firm of Trout, Cacheris & Solomon on

12   behalf of Mr. Rafiekian.          Also at counsel table are

13   Mark MacDougall from the Akin Gump firm and Samantha

14   Block, who is about to be admitted to the bar.                 She's a

15   recent law graduate about to be admitted.

16                THE COURT:      All right.      Welcome to everyone.

17                MR. TROUT:      Your Honor, we have prepared

18   motions for the admission of Mr. MacDougall and his

19   partner, Stacey Mitchell, for admission pro hac vice.

20   Our office recently moved in the last few days, and I'm

21   off the grid at least for the rest of the week.                  So I

22   was not able to do anything with ECF.              I'm happy to do

23   that on Monday.

24                THE COURT:      I have them here, and I've

25   entered those.       Mr. MacDougall and Ms. Mitchell are


       Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 19 Filed 01/03/19 Page 4 of 9 PageID# 81

                                                                           4


 1   admitted pro hac for the case.

 2                MR. MACDOUGALL:        Thank you, Your Honor.

 3                MR. TROUT:      Thank you, Your Honor.

 4                THE COURT:      All right.      We're here for a

 5   status conference.

 6                Mr. Gillis, are there any issues you want to

 7   raise at this point?

 8                MR. GILLIS:      No, Your Honor.        This morning we

 9   turned over quite a significant amount of discovery

10   amounting to terabytes of information that we received

11   pursuant to the -- actually, we received principally

12   from the office of special counsel.              We turned those

13   over, and that's about where we have the status of

14   things at this point.

15                THE COURT:      All right.      Is there classified

16   information among that?

17                MR. GILLIS:      There is not classified

18   information among those, Your Honor.

19                THE COURT:      Is there classified information

20   that will need to be produced?

21                MR. GILLIS:      May I have one moment, Your

22   Honor?

23                THE COURT:      Yes.

24         (Counsel confer.)

25                MR. GILLIS:      Your Honor, we have a limited


       Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 19 Filed 01/03/19 Page 5 of 9 PageID# 82

                                                                           5


 1   amount of classified information that we will likely

 2   seek the Court's permission to delete from discovery in

 3   a Section 4 motion.        We don't believe the defense is

 4   entitled to it.       Certainly, we are very sensitive to

 5   our Brady and Giglio obligations and will, of course,

 6   comply with all of those, and anything that may be

 7   relevant to the case we'll disclose to the Court for

 8   its own consideration.

 9                THE COURT:      When will you file your Section 4

10   application?

11                MR. GILLIS:      I imagine we could file it

12   within two months.

13                THE COURT:      Two months?

14                MR. GILLIS:      It takes some coordination with

15   the intelligence community, Your Honor, and --

16                THE COURT:      We have a February 11 trial date.

17                MR. GILLIS:      Yes, Your Honor.        I beg your

18   pardon.    If I may skip ahead, Your Honor, we are

19   prepared to go to trial on the 11th.              If the Court

20   plans to have that as the trial date, then we will make

21   whatever motions are necessary in advance of trial for

22   the Court to make a determination and for those

23   documents to be turned over to defense or the

24   information to be turned over to the defense as the

25   Court deems fit.


       Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 19 Filed 01/03/19 Page 6 of 9 PageID# 83

                                                                           6


 1                My understanding, given the amount of

 2   discovery that we turned over this morning, is that the

 3   defense plans to ask for a continuance.               We have no

 4   objection to that.        If the continuance is granted, then

 5   it would be, quite frankly, Your Honor, just more

 6   convenient if we could have a longer time to deal with

 7   the intelligence community and to get all of the

 8   necessary parties together.           It's more complicated than

 9   you might think because there are a number of different

10   players with their fingers in the pie, let's say.

11                We can make it work if the Court intends to

12   make the trial date the 11th.

13                THE COURT:      Let me hear from Mr. Trout or

14   Mr. MacDougall.

15                MR. TROUT:      Your Honor, when I hear terabyte,

16   I'm not sure the Speedy Trial Act belongs in the same

17   sentence, but there is a lot of discovery that we are

18   now told that we --

19                THE COURT:      Have you actually received it

20   yet?

21                MR. TROUT:      Well, we received it this morning

22   in the form of hard drives, multiple hard drives.

23   Without knowing what we're dealing with, our request is

24   that the trial date be continued.             We would recommend

25   or request a September trial date.             We think that that


       Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 19 Filed 01/03/19 Page 7 of 9 PageID# 84

                                                                           7


 1   should give us enough time.

 2                The other thing is that we are giving

 3   consideration to a request to be able to obtain

 4   evidence from foreign countries that may be relevant

 5   here, and we've got to figure out --

 6                THE COURT:      I was going to say:         How do you

 7   propose getting it, and what kind of evidence is this

 8   in general terms?

 9                MR. TROUT:      It could be, for example, a

10   deposition under Rule 15.          We're trying to explore

11   that.    There may be witnesses who would be available to

12   us to give relevant testimony.            Of course, we would

13   expect to file a motion justifying that evidence.

14                THE COURT:      All right.      Anything else along

15   those lines, Mr. Gillis?          Anything in response to

16   Mr. Trout's observations?

17                MR. GILLIS:      No, Your Honor.

18                THE COURT:      All right.      I'm going to leave

19   the trial date for the moment at February 11.                 I want a

20   formal motion to continue the trial.              I want you to

21   outline why you need as much time as you will be

22   suggesting or requesting based on your review of the

23   discovery.

24                Also, I'd like to get a sense of what foreign

25   discovery or foreign evidence you anticipate you may


       Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 19 Filed 01/03/19 Page 8 of 9 PageID# 85

                                                                           8


 1   need and how you might go about getting it and what the

 2   time requirements for that are.            You can submit that

 3   ex parte, that piece of it.

 4                How much time -- I'm going to give you a

 5   little bit of time to review the discovery so you can

 6   intelligently advise the Court from your perspective on

 7   how much time you think realistically but working

 8   diligently you need to assess that information.                  So if

 9   you would file your motion to continue by -- let's get

10   it filed by January 21.          I'll hear that motion on

11   February -- let's do it on February 7 at 10:00.                  That's

12   a Thursday.

13                Also, if you would, file at the same time

14   anything that you think you need to submit ex parte

15   with respect to your anticipated defense needs, and

16   I'll make a judgment of whether that can be fairly

17   disclosed to the government for a response.

18                All right.      Anything else?

19                MR. GILLIS:      No, Your Honor.

20                THE COURT:      All right.

21                MR. TROUT:      No, Your Honor.

22                THE COURT:      All right.      Very good.      Thank

23   you.

24                MR. TROUT:      Thank you, Your Honor.

25                THE COURT:      Counsel is excused.


       Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 19 Filed 01/03/19 Page 9 of 9 PageID# 86

                                                                           9


 1                The defendant is continued on release.

 2                The Court will stand in recess.

 3                ----------------------------------
                           Time: 10:18 a.m.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
           I certify that the foregoing is a true and
22
      accurate transcription of my stenographic notes.
23

24
                                                   /s/
25                                    Rhonda F. Montgomery, CCR, RPR


       Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
